Citation Nr: 1515319	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-03 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for limitation of motion of the right knee resulting from degenerative joint disease (arthritis). 

2. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right foot condition, to include as secondary to service-connected right knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to December 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, that continued a 10 percent rating for degenerative joint disease of the right knee and declined to reopen the Veteran's service connection claim for a right foot condition, to include as secondary to service-connected residuals of right knee meniscectomy.  

In a May 1977 rating decision, the Veteran was granted service connection for residuals of a right knee meniscectomy, evaluated at 10 percent, effective December 9, 1976, pursuant to code 5259.  In a January 2001 rating decision, the Veteran was assigned a separate rating of 10 percent for degenerative joint disease on the basis of traumatic arthritis under Diagnostic Code 5010 associated with the service-connected of the right knee meniscectomy, effective December 18, 2000.  The RO also continued the evaluation of 10 percent for residuals of a right knee meniscectomy, pursuant to Diagnostic Code 5257.  In a May 2004 rating decision, the RO granted service connection for a right knee scar, with a noncompensable evaluation effective January 27, 2004, pursuant to Diagnostic Code 7805.  The evaluations of 10 percent for residuals of a right knee meniscectomy and degenerative joint disease of the right knee were continued.  In a November 2010 rating decision, the 10 percent rating for residuals of a right knee meniscectomy was increased to 20 percent, effective May 20, 2010, pursuant to Diagnostic Code 5257 and the separate 10 percent evaluation for degenerative joint disease of the right knee was continued.  In a March 2010 notice of disagreement, the Veteran stated he disagreed with the November 2010 rating decision with regard to the issue of degenerative joint disease of the right knee.  He was issued a statement of the case in February 2013 that continued his evaluation of degenerative joint disease of the right knee at 10 percent.  The Veteran then filed a supplemental appeal in February 2013 noting he was appealing a rating higher than 10 percent for his right knee.  A July 2014 supplemental statement of the case noted the Veteran's 10 percent evaluation for degenerative joint disease of the right knee was warranted for limitation of extension under diagnostic code 5261.  During the October 2014 Board hearing, the undersigned Veterans Law Judge indicated the existence and possible consideration of the separate 20 percent rating that did not appear to be developed for appeal.  Based on the procedural history detailed above, it is apparent that the only issue on appeal concerns the 10 percent rating for degenerative joint disease (arthritis under DC 5010, and any limitation of motion).  It is clear the Veteran only intended to appeal the issue of degenerative joint disease of the right knee, thus, the issues of the right knee meniscectomy and right knee scar are not on appeal and will not be addressed below.  

A total disability rating based in individual unemployability due to service-connected disabilities (TDIU) is part and parcel of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In September 2001, the Veteran filed a claim for TDIU.  However, in an April 2002 rating decision, the RO denied the TDIU claim, and the matter was not appealed by the Veteran.  Therefore, the issue of entitlement to TDIU is not before the Board for consideration.

In October 2014, the Veteran testified regarding this matter at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

In order to establish jurisdiction over the issue of entitlement to service connection for a right foot condition, the Board must first consider whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed below, new and material evidence has not been received to reopen the claim of entitlement to service connection for a right foot condition. 


FINDINGS OF FACT

1. The Veteran's degenerative joint disease (arthritis) of the right knee has been manifested by complaints of pain and objective evidence of limited extension, at most, to 10 degrees; limitation of flexion is non-compensable. 

2. In a May 2004 rating decision, the RO denied service connection for a right foot condition, to include as secondary to service-connected residuals of right knee meniscectomy.  The Veteran did not appeal this denial.

3. The evidence received since the RO's May 2004 rating decision does not relate to an unestablished fact, is cumulative or redundant of the evidence already of record, and does not raise a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2014).

2. The May 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).

3. New and material evidence has not been received to reopen a claim of entitlement to service connection for a right foot condition, to include as secondary to service-connected right knee disability.  38 U.S.C.A § 5107 (West 2014); 38 C.F.R. § 3.156(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009). 

In a timely June 2010 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The letter informed the Veteran of the requirements needed to establish an increased evaluation for a service-connected disability, advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned, and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In addition, the letter described how VA determines disability ratings and effective dates.  The letter also advised the Veteran as to the reason his right foot disability claim was previously denied, and informed him that he would need new and material evidence to reopen the right foot disability claim. 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and Social Security Administration records.  Also, the VA examinations of the Veteran's right knee in June 2010, an April 2014 disability benefits questionnaire (DBQ), and a June 2014 DBQ and their associated reports were adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provided detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

The Board acknowledges that VA has not afforded the Veteran a VA examination and/or medical opinion of his claimed right foot condition because there is not duty to do so under the circumstances of this case.  As will be explained below, new and material evidence has not been received.  Under such circumstances, the VCAA provisions for providing and obtaining VA examinations and medical opinions do not apply to a claim to reopen a finally adjudicated when new and material evidence has not been presented or secured.  38 C.F.R. § 3.159(c)(4)(iii) (2014).

Also, 38 C.F.R. 3.103(c)(2) requires that the Acting Veterans Law Judge (AVLJ) who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the October 2014 Board personal hearing, the AVLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

The Veteran is seeking an increased rating for a degenerative joint disease of the right knee.  Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2014). The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2014).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, in this case and for the reasons already set forth in the Introduction section, this appeal relates solely to the propriety of the separate 10 percent rating assigned for right knee arthritis rather than the meniscectomy, which carries a separate 20 percent rating but is not on appeal here.  Therefore, consideration of diagnostic codes 5258, 5259, and 5257, as the relate to symptoms of the cartilage and instability or subluxation are not appropriate for this appeal.  

The Veteran's 10 percent right knee disability rating is pursuant to Diagnostic Code 5010.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 directs arthritis due to trauma to be rated as degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  Since some limitation of motion is noted, and the Veteran is already in receipt of a 10 percent rating based on limitation of motion, these criteria are not applicable in granting the Veteran a higher evaluation.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  For a 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned. 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).

The remaining diagnostic codes pertaining to the knee, 5256, 5262, and 5263 provide rating criteria used to evaluate ankylosis, impairment of the tibia and fibula, and genu recurvatum.

The Veteran filed a claim for an increased rating for his service-connected degenerative joint disease of the right knee in May 2010.  The Veteran alleged in his February 2013 substantive appeal that he had additional limitation of motion after repetition of motion, there have been periods of incapacitating exacerbations, there was limitation of both extension and flexion of the knee joint, and the October 2010 VA examiner used no device to measure range of motion and manipulated his joint despite his protests.  

The Board has considered the Veteran's complaints of symptoms in his written statement and October 2014 Board hearing testimony.  The Veteran asserts his knee pain has been daily and constant, that he uses a cane and a brace, and cannot put too much pressure on his right knee.  He noted after receiving collagen shots, his knee popped and snapped and that it seemed like bone on bone was rubbing together.  He described flare-ups where he could not bend his knee because of pain and could not move for a minute or two.  He further stated he always walks with a limp.  

Turning to the medical evidence of record, an October 2010 VA examination report recounts the Veteran's complaints of right knee symptoms. The Veteran reported no incapacitating episodes of arthritis.  Active range of motion testing revealed flexion to 120 degrees and normal extension.  The examiner noted there was objective evidence of pain with active motion.  Also, while there was objective evidence of pain following repetitive motion, there was no additional limitation after three repetitions.  There was no joint ankylosis.  The examiner found bony joint enlargement, crepitus, tenderness, weakness, guarding on movement, clicks or snaps, and grinding.  Meniscus abnormality was noted.  The examiner reviewed x-rays from February 2010 that revealed postsurgical changes and moderate degenerative changes in the knee.  

An April 2014 DBQ noted the Veteran reported flare-ups with increasing pain.  Active range of motion testing revealed flexion to 110 degrees, with objective evidence of painful motion at 10 degrees.  Extension was limited to 10 degrees, with objective evidence of painful motion at 15 degrees.  The Veteran was unable to perform repetitive-use testing with three repetitions.  The examiner found tenderness or pain to palpation for joint line or soft tissue.  Additionally, there was no indication of shin splints.  It was noted the Veteran used a cane occasionally.  The examiner confirmed the diagnosis of degenerative or traumatic arthritis. 

A June 2014 DBQ completed at a VA facility noted the examiner reviewed the case file.  The Veteran reported his knee had gradually worsened.  He had pain and numbness in the right leg at the knee joint.  He reported flare-ups occurred daily and impacted the function of his right knee.  Active range of motion testing revealed flexion to 115 degrees, with objective evidence of painful motion beginning at 65 degrees.  Extension was to 5 degrees, with painful motion beginning at 5 degrees.  Upon repetitive-use testing, flexion was to 90 degrees and extension was to 10 degrees.  The examiner noted the Veteran had functional loss and/or functional impairment and additional limitation in range of motion following repetitive-use testing and noted contributing factors were less movement than normal, weakened movement, incoordination/impaired ability to execute skilled movements smoothly, pain on movement, swelling, and disturbance of locomotion.  The Veteran had tenderness of pain to palpation for joint line or soft tissue of the right knee.  Muscle strength was 4/5 and there was no indication of shin splints.  The examiner related some details concerning the non-arthritic conditions of the knee (meniscus and ligaments).  The examiner confirmed the diagnosis of degenerative joint disease of the right knee.  

For the reasons set forth below, the Board finds that the preponderance of the evidence of record is against a rating in excess of 10 percent for the service-connected degenerative joint disease of the right knee under the applicable rating criteria for extension (Diagnostic Code 5261), or even a separate compensable rating of limitation of flexion (Diagnostic Code 5260). 

As noted in the July 2014 supplemental statement of the case, the Veteran is in recepit of a 10 percent evaluation for limitation of extension to 10 degrees.  The Board is aware the April 2014 DQB found extension to 10 degrees, with objective evidence of painful motion at 15 degrees and flexion to 110 degrees, with objective evidence of painful motion beginning at 10 degrees.  However, the Board is considering these findings of observations of painful motion to be outliers as the VA examination in June of that same year showed extension to 5 degrees, with objective evidence of painful motion at 5 degrees, and after repetitive-use testing, extension to 10 degrees.  The examiner also found flexion to 115 degrees, with objective evidence of painful motion beginning at 65 degrees, and after repetitive-use testing, flexion to 90 degrees.  As such, at its most limited, the Veteran's right knee had extension to no less than 10 degrees, including on repetition, and flexion to no less than 65 degrees, including on repetition, as noted in the June 2014 DBQ.  Moreover, the October 2010 VA examination found extension was normal, flexion was limited to 120 degrees, and while there was objective evidence of pain following repetitive motion, there were no additional limitations after three repetitions of range of motion.  

In reaching this determination, the Board acknowledges that pain on motion must be taken into account when rating a disability based on limitation of motion, even where there is compensable loss as a result of limitation of motion.  DeLuca v. Brown, 8 Vet. App. at 205 -06.  To receive disability compensation, however, for painful motion, that pain must result in functional loss, i.e., limitation in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance."  See 38 C.F.R. § 4.40; see also Mitchell, 25 Vet. App. at 38.  In other words, "although pain may cause functional loss, pain itself does not constitute functional loss" that is compensable for VA benefit purposes.  Mitchell, 25 Vet. App. at 37.  Here, given the Veteran's overall range of motion on a prior and a subsequent examination, the Boards finds that the preponderance of the evidence is against entitlement to the next higher rating of 20 percent rating based on limitation of extension, or a separate minimum 10 percent rating based on limitation of flexion for the right knee.

Furthermore, there is no evidence of ankylosis, impairment of the tibia and fibula, or genu recurvatum.  On this basis, the Board finds that the service-connected disability picture for the right knee more closely resembles the criteria for 10 percent ratings assigned on the basis of x-ray evidence of arthritis and limitation of extension to 10 degrees.  

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the Veteran's right knee pain, swelling, loss of motion, weakness, and fatigability are specifically contemplated by the limitation of motion rating criteria and the functional impairment DeLuca criteria, and no referral for extraschedular consideration is required. 

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his degenerative joint disease of his right knee is more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

For the reasons stated above, the Board finds that a rating in excess of 10 percent for degenerative joint disease of the right knee is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. New and Material

The Veteran claims his current right foot condition is secondary to his service-connected right knee disability. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett, supra.  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

According to the United States Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

"[T]he determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  The Court further explained in Shade that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element.  The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans, supra at 283; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

The Veteran contends that his current right foot condition is the result of his service- connected right knee disability.  The Veteran first claimed entitlement to service connection for a right foot condition in November 1993.  A May 1994 rating decision initially denied service connection, finding the evidence showed the Veteran had a callous under his big toe on his right foot, but the evidence did not show that the callous was directly related to the service-connected right knee disability.  The May 1994 rating decision was not appealed.  The Veteran again sought service connection for a right foot condition and was denied in an April 2002 rating decision, finding the claim was reopened, but the evidence continued to show that his condition was not incurred in or aggravated by service or secondary to service-connected right knee disability.  The Veteran sought service connection for a right foot condition and was again denied in a May 2004 rating decision, finding no evidence that a right foot condition was incurred in or caused by service or secondary to service-connected right knee disability.  The May 2004 rating decision was not appealed, and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  Therefore, the May 2004 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

The May 2004 denial of reopening the claim for service connection was premised on findings that the Veteran had not submitted new and material evidence that a right foot condition was incurred in or caused by service or secondary to service-connected residuals of a right knee meniscectomy.  As such, for evidence to be new and material in this matter, (i.e., relating to unestablished facts necessary to substantiate the claim, and raising a reasonable possibility of substantiating the claim), it would have to be adequate evidence of a link between his current right foot condition and his active service, or evidence that his right foot condition was secondary to service-connected residuals of a right knee meniscectomy.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Evidence submitted subsequent to the May 2004 rating decision includes updated VA treatment records, Social Security Administration (SSA) records, and additional statements and hearing testimony from the Veteran.  The VA treatment records indicate that the Veteran had been treated for right foot callous.  An October 2011 VA treatment record noted the Veteran reported he had a callous on his right foot that caused discomfort.  The record further noted his callous was shaved off.  SSA records reveal the Veteran complained of foot pain and stated this was one of the conditions that prevented him from working.  Lay evidence from the Veteran reiterates his contentions that his right foot condition is secondary to his service-connected right knee disability.  During his October 2014 Board hearing he stated after he injured his right knee, he had an altered gait.  He was walking a lot and that is when he developed callouses on his right foot, specifically his great toe.  He contended the callous under his big toe on his right foot did not form until after he hurt his right knee and after he had an altered gait.  

Significantly, the medical and lay evidence submitted since the May 2004 rating decision declining to reopen the previously denied claim for service connection for a right foot disability, to include as secondary to residual of a right knee meniscectomy, do not include any evidence of treatment of a right foot injury in service or a link that his callous may be caused by his altered gait.  Rather the evidence only cites that the Veteran has a current right foot callous, which was already considered in the May 2004 denial of service connection.  The Veteran's repeated contentions of the cause of his right foot callous is merely redundant of lay evidence he submitted at the time of the prior denials and do not constitute new evidence.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  The RO previously reviewed and considered the Veteran's contentions that his right foot condition was secondary to his service-connected right knee disability.  As such the Board finds the Veteran's statements regarding the cause of his right foot condition are redundant and cumulative of the Veteran's previous statements regarding the cause of his current disability.  The Veteran's written statements and testimony in this regard are not new evidence.

In sum, the additional evidence simply fails to show that a current right foot condition is secondary to his service-connected right knee disability, or at least some new and material evidence of a link between his right foot disability and his active service.  As such, the additional evidence is not new and material and does not relate to an unestablished fact necessary to substantiate the claim. 

As there has been no new and material evidence added to the record since the May 2004 decision, the Board concludes that the claim of entitlement to service connection may not be reopened.  The appeal is therefore denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014).


ORDER

An evaluation in excess of 10 percent for limitation of motion of the right knee resulting from degenerative joint disease (arthritis) is denied. 

New and material evidence not having been added to the record, the claim of entitlement to service connection for a right foot condition, to include as secondary service-connected residuals of a right knee disability, is not reopened; and the claim is denied.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


